Order entered June 19, 2015




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-14-01464-CV

                           SHERI DURHAM, ET AL., Appellants

                                               V.

           CHILDREN’S MEDICAL CENTER OF DALLAS, ET AL., Appellees

                       On Appeal from the County Court at Law No. 4
                                   Dallas County, Texas
                           Trial Court Cause No. CC-11-01231-D

                                           ORDER
       We GRANT appellants’ June 17, 2015 unopposed motion for an extension of time to file

a reply brief. Appellants shall file a reply brief by JULY 20, 2015.


                                                      /s/   ELIZABETH LANG-MIERS
                                                            JUSTICE